UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of June 2016 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Embraer announces John Slattery as its new Commercial Aviation President and CEO São José dos Campos, Brazil, June 21, 2016 - Embraer announces that John Slattery will be the President and CEO for its Commercial Aviation business unit, effective as of July 2016. Since November 2012, Slattery has been the business unit´s Chief Commercial Officer. He joined Embraer in March 2011 as Vice President of Customer Finance and Asset Management. Prior to joining Embraer, he spent 15 years in executive and leadership roles at various aircraft leasing business and financial institutions. About Embraer Embraer is a global company headquartered in Brazil with businesses in commercial and executive aviation, defense & security. The company designs, develops, manufactures and markets aircraft and systems, providing customer support and services. Since it was founded in 1969, Embraer has delivered more than 8,000 aircraft. About every 10 seconds an aircraft manufactured by Embraer takes off somewhere in the world, transporting over 145 million passengers a year. Embraer is the leading manufacturer of commercial jets up to 130 seats. The company maintains industrial units, offices, service and parts distribution centers, among other activities, across the Americas, Africa, Asia and Europe. PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Saulo Passos press@embraer.com.br Cell: +55 11 94254 4017 Tel.: +55 12 3040 Alyssa Ten Eyck aeyck@embraer.com Cell: +1 Tel.: +1 press@embraer.com.br Cell: +5511 94254 Tel.: +55 11 3040 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Nilma Missir-Boissac nilma.boissac@sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 21 , 2016 Embraer S.A. By: /s/ José Antonio de Almeida Filippo Name: José Antonio de Almeida Filippo Title: Executive Vice-President and Chief Financial and Investor Relations Officer
